Citation Nr: 1047838	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Attorney

INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Philadelphia, Pennsylvania in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from March 1965 to March 1967, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in January 2007. See 
January 2007 BVA hearing transcript.  At that time, he submitted 
additional evidence in support of his claim, with a waiver of 
initial RO review.  Subsequently, the Board remanded the case for 
further development in August 2007 and June 2009.  Although the 
case has been returned to the Board for further review, the Board 
finds that additional development of the appellant's PTSD claim 
is once again necessary in light of a recent amendment to VA's 
adjudication regulations governing service connection for PTSD. 
See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  As such, this appeal must be REMANDED once again 
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  The RO will contact the appellant if further 
action is required on his part.  


REMAND

As discussed in previous Board decisions, the appellant seeks 
service connection for PTSD that he believes manifested post-
service as a result of several incidents that he alleges occurred 
during or soon after service. See BVA decisions dated in August 
2007 and June 2009.  Specifically, the appellant alleges that he 
has developed PTSD as a result of (1) an incident in which a 
Russian soldier pointed a gun at his head while he was 
participating in field maneuvers on a Russian border during a 
period of service in Germany; (2) two of his friends were killed 
in Vietnam while he was stationed in Germany and/or soon after he 
separated from service; (3) an incident in which he witnessed his 
sergeant shoot an American soldier who was trying to steal a 
heater out of a Jeep in the motor pool while stationed in 
Kaiserslautern, Germany in the winter of 1966; and (4) that he 
was traumatized during basic training at Fort Dix, New Jersey 
when he participated in an exercise in which he and others were 
required to crawl under barbed wire at nighttime while 50 caliber 
guns were being fired above them; and that the person next to him 
panicked and stood up during the drill and was killed. See 
November 2003 VA examination; July 2003 letter from the clinic 
director of a VA  PTSD clinical team program; January 2004 
statement; December 2006 VA medical record; January 2007 BVA 
hearing transcript.  

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as psychosis 
as that term is defined in 38 C.F.R. § 3.384, when such disease 
is manifested to a compensable degree within one year of 
separation from service and the veteran seeking service 
connection had continuous service for 90 days or more during a 
period of war or after December 31, 1946. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, a claimant 
must generally submit: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders ("DSM-IV")); (2) a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f).  For the record, the DSM-IV criteria for a diagnosis 
of PTSD include (among other things) the exposure to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror. See DSM-IV, Diagnostic Code 
309.81.  In adjudicating a claim for PTSD, if VA determines that 
the veteran seeking service connection engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor. 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service." Id.  If, 
however, VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the veteran's lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor. See, e.g., 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

An exception to the above-referenced rule consists of a recent 
amendment to VA's adjudication regulations governing service 
connection for PTSD.  During the pendency of this appeal, 
effective July 13, 2010, VA amended its PTSD regulations by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010 (as is the situation in this case).  The 
final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph 
(f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  For purposes of the amended 38 C.F.R. § 
3.304(f)(3), the PTSD stressor claimed must include "fear of 
hostile military or terrorist activity," which is defined as 
follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Id.

Turning to the merits of the appellant's PTSD claim, the evidence 
of record reveals that the appellant has been diagnosed with PTSD 
based upon a variation of the stressor events noted above. See 
letters from the clinic director of a VA PTSD clinical team 
program dated in July 2003, March 2006, January 2007 and June 
2007; November 2003 PTSD VA examination report.  Specifically, 
several letters contained in the claims file from the clinic 
director of a VA PTSD clinical team program in which the 
appellant participates reflect a diagnosis of PTSD based upon (1) 
the appellant's report of witnessing his sergeant shoot an 
American soldier while he was stationed in Germany and (2) the 
appellant's report of being traumatized when learning that two of 
his friends were killed in Vietnam. See letters from the clinic 
director of a VA PTSD clinical team program dated in July 2003, 
March 2006, January 2007 and June 2007.  In addition, the 
appellant was diagnosed with PTSD during his November 2003 PTSD 
VA examination apparently based (implicitly) upon his report of 
(1) a Russian soldier pointing a loaded gun at him while he was 
on maneuvers in Germany at a time when he did not have any weapon 
and/or (2) learning about the death of his two friends. November 
2003 PTSD VA examination report. 

For the sake of argument in this remand, the Board assumes that 
the appellant's PTSD diagnosis constitutes a current disability 
for VA purposes (thereby fulfilling the first element necessary 
for a grant of service connection); and that the post-service 
letters and VA examination report referenced above arguably 
satisfy the second element necessary for a grant of service 
connection (a link, established by medical evidence, between a 
veteran's current symptoms and an in-service stressor) even 
though the events upon which the PTSD diagnosis is based have not 
been verified for VA purposes.  Thus, the crux of the appeal 
rests on whether the appellant's lay statements and testimony 
should be accepted as conclusive evidence of the occurrence of 
his claimed stressors pursuant to the combat presumption of 38 
U.S.C.A. § 1154(b) and/or VA's recent amendment to 38 C.F.R. § 
3.304(f); or whether the claims file contains credible supporting 
evidence that the appellant's claimed in-service stressors 
occurred. 

In this case, the appellant's service personnel records and Form-
DD 214 show that he served as a Lt. & Med. Field Artillery 
Crewman, with duties as a cannoneer and assistant gunner, and 
that he received the National Defense Service Medal.  The 
appellant's Form-DD 214 and service personnel records do not 
confirm that the appellant was engaged in combat with the enemy, 
nor does the appellant contend that he was engaged in combat. 
See, e.g., November 2003 VA examination report, 
p. 2 (in the military history section of examination report, it 
was noted that the appellant did not see combat, but he was 
involved in maneuvers on the Russian border while serving in 
Germany).  Based upon the foregoing, the Board finds that the 
appellant is not entitled to the relaxed evidentiary standard of 
proof regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b). See also 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 93 (1993); Collette v. Brown, 82 F.3d 389 
(1996).

Turning to the recently amended 38 C.F.R. § 3.304(f), the Board 
initially must analyze the appellant's stressor statements to 
determine whether one or more involve the "fear of hostile 
military or terrorist activity" that is "consistent with the 
places, types, and circumstances" of the appellant's service. 
See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).  As mentioned above, "fear of hostile military or 
terrorist activity" has been defined in the amended regulation 
as a situation in which a veteran (1) experienced, witnessed or 
was confronted with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and (2) the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness or horror. 
Id.(emphasis added).  Of the appellant's four (4) alleged 
stressor events, the incident that occurred during basic 
training, the appellant's witnessing of the shooting of American 
soldier stealing a heater in Germany and the appellant's report 
of being traumatized when learning of his friends deaths in 
Vietnam clearly do not involve situations in which the appellant 
feared "hostile military or terrorist activity."  Thus, the 
only event to which the recently amended 38 C.F.R. § 3.304(f) may 
apply is the appellant's alleged PTSD stressor of encountering a 
Russian soldier with a gun on the border of Germany.  
	
Turning to the alleged Russian soldier stressor, the appellant 
first appears to mention this event when providing a military 
history during his November 2003 PTSD VA examination that was 
conducted by a licensed clinical social worker. See November 2003 
PTSD VA examination report, p. 2.  At that time, the appellant 
reported that the Russian soldier had a gun, while he did not 
have any weapon. Id.  No other details regarding this alleged 
encounter were noted by the VA examiner in her report. Id.  For 
the record, the Board also observes that the Russian soldier 
stressor event was not mentioned or discussed in the positive 
medical nexus letters from the clinic director of the appellant's 
VA PTSD clinical team program; nor did the appellant testify 
about or provide details of this event during his January 2007 
BVA hearing. See letters from the clinic director of the VA PTSD 
clinical team program dated in July 2003, March 2006, January 
2007 and June 2007; January 2007 BVA hearing transcript; see also 
generally letters from the RO to the appellant dated in December 
2003, October 2007, October 2008 and July 2009 requesting 
additional stressor information; appellant's response to PTSD 
questionnaire received by the RO in January 2004.  Rather, the 
only other statement in which the appellant talked about the 
alleged event with the Russian soldier is dated in August 2009. 
See August 2009 statement in support of claim.  At that time, the 
appellant reported that he encountered the Russian soldier the 
first time when he went to practice firing drills for the 
Howitzer. Id.  He indicated that he had to stand guard duty 
during this time frame "on one side of [the] fence" and a 
Russian soldier fixed his aim on him and was silent.  He stated 
that this situation lasted for two hours; and that he had to stay 
[within the soldier's sight] until relieved from duty. Id.   

In evaluating the above-stressor event under VA's recently 
amended regulations, the Board finds that the appellant's 
statements pertaining to this event arguably fall within the 
definition of "stressor" as set forth in 75 Fed. Reg. 39843 
(July 13, 2010) if the amendment is viewed in the broad rather 
than narrow sense.  In this regard, the Board observes that if 
the appellant's statements of encountering a Russian soldier with 
a gun in 1966 are taken at face-value, they conceivably reflect a 
situation in which the appellant was confronted with an event 
that involved threatened death or serious injury to himself; and 
his response to the event involved a psychological state of fear 
and helplessness.  In addition, the appellant's claims file 
contains a November 2003 VA examination report which (while 
inadequate for rating purposes) implicitly contains a VA clinical 
social worker's opinion that the appellant has PTSD may be based 
upon, among other things, his report of encountering a Russian 
soldier with a gun during service. See November 2003 VA 
examination report.  However, in order for the appellant's lay 
testimony to establish the occurrence of the above-referenced 
stressor under the recently amended 38 C.F.R. § 3.304(f)(3), this 
stressor must be found to be consistent with the places, types, 
and circumstances of the appellant's service and "in the absence 
of clear and convincing evidence to the contrary." See Stressor 
Determinations for Posttraumatic Stress Disorder, supra (emphasis 
added). 

Turning to the appellant's service records, these records are 
consistent with the places, types, and circumstances of the 
appellant's service to the extent that they confirm that the 
appellant was stationed in Kaiserslautern Germany between July 
1965 and February 1967; that he was a cannoneer and assistant 
gunner in Germany; that he underwent medical and dental servicing 
activity at the Vogelweh-Kaiserslautern dental clinic while in 
Germany; and that he underwent Howitzer M109 training in August 
1966. See personnel record of assignments, official 
qualifications and performance record and examination findings; 
abstract of service health record.  Notably, however, the 
appellant's service records do not appear to be consistent with 
the places, types, and circumstances of the appellant's service 
to the extent that they reveal no support for the appellant's 
assertions that he performed guard duty and/or conducted Army 
training within the vicinity of a German/Russian border in 1966; 
nor has the appellant provided any information or evidence that 
can assist VA in determining exactly which German/Russian border 
the appellant guarded and/or where he allegedly encountered the 
Russian soldier in Germany. See service records; letters from the 
RO to the appellant dated in March 2010 and July 2010; 
appellant's August 2009 statement in support of claim; September 
2010 Supplemental Statement of the Case; October 2010 SSOC 
response.  

In this regard, the Board observes that military facility maps 
reveal that Kaiserslautern, Germany (the location where the 
appellant was stationed) is located in the German state of 
Rheinland-Pfalz. See www.globalsecurity.org/military.  Rheinland-
Pfalz lies in the southwest part of Germany, which borders 
France, Luxembourg, Belgium and the German states of Saarland, 
Nordrrhein-Westfalen, Hessen and Baden-Werttemberg. Id.  
Kaiserslautern, Germany clearly does not border Russia; nor did 
it border East Germany or any Russian satellite states in 
existence in 1966. Id.  In light of the clear distance between 
Kaiserslautern, Germany and East Germany (separated from West 
Germany by the Berlin Wall by 1966) and the Russian satellite 
states located to the east of East Germany, the Board is unable 
to determine whether the places, types, and circumstances of the 
appellant's service in Kaiserslautern, Germany is consistent with 
the assignment of his unit's training and field maneuvers along a 
German/Russian border given the fact such information is not of 
record. See August 2009 statement in support of claim.  Thus, the 
Board finds that a remand is warranted in this case in order for 
the RO to obtain the appellant's unit records dated between July 
1965 and February 1967 (the period the appellant was stationed in 
Kaiserslautern, Germany) for the purpose of attempting to confirm 
that the appellant and his unit participated in practice and 
firing drills along a German/Russian border.  If such a unit 
search cannot be conducted during the above-referenced time 
frame, the RO should attempt to obtain information as to whether 
the appellant's unit underwent Howitzer M109 training in August 
1966 in the vicinity of a German/Russian border. 

In addition to the foregoing, the Board observes that in 
attempting to verify the appellant's alleged stressor event of 
being traumatized during basic training in Fort Dix, New Jersey 
in March 1965, the RO requested assistance from the U.S. Army and 
Joint Services Records Research Center ("JSRRC"). See DPRIS 
requests one and two, dated in September 2009.  In its response 
regarding the alleged basic training shooting, JSRRC notified the 
RO that it coordinated its research with the National Archives 
and Records Administration; and also researched the Department of 
Defense Vietnam Era Casualty data covering the period of March 
1965 to July 1965. See September 2009 initial DPRIS response.  It 
indicated that because no name or specific unit was provided, 
JSRRC was not able to document any serious injuries or deaths at 
Fort Dix, New Jersey prior to 1969 in the data.  However, JSRRC 
indicated that it did not maintain the Morning Reports ("MR") 
for the United States Army Training Center, Fort Dix units; and 
as such, recommended that the RO conduct an MR search to 
determine if any personnel from the appellant's unit were 
casualties during the applicable time period. Id.  JSRRC also 
stated that there might be a criminal investigation report filed 
on this alleged basic training shooting incident; and referred 
the RO to the United States Army Crime Records Center. Id.  While 
the evidence of record reveals that the RO contacted the United 
States Army Crime Records Center in an effort to find out whether 
this department had investigated any accidents involving the 
shooting and killing of a recruit in the appellant's unit at Fort 
Dix during the time period from March 1965 to June 1965 (see 
October 2009 request from the RO to the United States Army Crime 
Records Center), it appears the RO did not specifically conduct a 
Morning Reports search to determine if any personnel from the 
appellant's unit were casualties during the applicable time 
frame.  Given the fact that this appeal must be remanded for the 
development set forth above, the RO should use this opportunity 
to attempt to obtain any Morning Reports that may be available 
pertaining to the appellant's unit at Fort Dix during the time 
period from March 1965 to June 1965.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should once again contact the 
appellant and request that he provide any 
additional information he may have as to 
the specific location of the 
German/Russian border he contends he was 
guarding while on field maneuvers in 
Germany when a Russian soldier allegedly 
pointed a gun at him.  

2.	The RO should undertake efforts to 
corroborate the appellant's assertion that 
he performed guard duty and/or conducted 
Army training within the vicinity of a 
German/Russian border in 1966.  The RO's 
efforts should involve obtaining the 
appellant's unit records/unit history from 
the National Archives and Records 
Administration for the period dated 
between July 1965 and February 1967 (the 
period the appellant was stationed in 
Kaiserslautern Germany); or, if such a 
search cannot be conducted for the above-
referenced time frame, the RO should 
attempt to obtain information as to the 
location(s) of the appellant's unit during 
the summer of 1966 (when the appellant 
reports undergoing Howitzer M109 training 
in the vicinity of a German/Russian 
border).  These efforts should also 
include, but are not limited to, 
requesting assistance from the U.S. Army 
and Joint Services Records Research Center 
("JSRRC"); the National Personnel Records 
Center ("NPRC"), requesting daily staff 
journals, after action reports, monthly 
summary, and/or Morning Reports; and 
requesting assistance from another 
appropriate Federal archive.  The RO 
should document its efforts to locate the 
records referenced above until such 
records are located or until it is 
determined that it is reasonably certain 
that such records do not exist and that 
further efforts to obtain these records 
would be futile.  The appellant should be 
notified of the RO's attempts to locate 
these records. 

3.	The RO should conduct a Morning Reports 
search pertaining to the United States 
Army Training Center, Fort Dix units 
during the time period from March 1965 to 
June 1965 to determine if any personnel 
from the appellant's basic training unit 
at Fort Dix were killed during a live fire 
exercise.  The RO should document its 
efforts to locate these records until such 
records are located or until it is 
determined that it is reasonably certain 
that such records do not exist and that 
further efforts to obtain these records 
would be futile.  The appellant should be 
notified of the RO's attempts to locate 
these records. 

4.	Following the above, the RO should 
undertake any additional development found 
to be warranted, to include scheduling the 
appellant for a new VA examination if 
deemed necessary.

5.	When the requested development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the appellant and his 
representative with a Supplemental 
Statement of the Case; and should give the 
appellant a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


